Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Jacinto Elroy Henderson appeals the district court’s order dismissing his 42 U.S.C. § 1983 (2000) complaint for failure to state a claim. We have reviewed the record and find no reversible error. Ac-coi'dingly, we affirm for the reasons stated by the district court. See Henderson v. Jones, No. 5:08-cv-00086-GCM, 2008 WL 3499762 (W.D.N.C. Aug. 11, 2008). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.